M.D. Appeal Dkt.
                              52 2015                              M.D. Appeal Dkt.
                                                                   53 2015



               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


PENNSYLVANIA PUBLIC UTILITY        : No. 7 MAL 2015
COMMISSION                         :
                                   :
                                   : Petition for Allowance of Appeal from the
          v.                       : Order of the Commonwealth Court
                                   :
                                   :
ANDREW SEDER/THE TIMES LEADER      :
                                   :
WNEP-TV, CHANNEL 16; TIMES         :
SHAMROCK; TIMES NEWS, LLC; THE     :
ASSOCIATED PRESS; READING          :
EAGLE COMPANY; PPL ELECTRIC        :
UTILITIES CORPORATION; POCONO      :
MOUNTAIN MEDIA GROUP;              :
PHILADELPHIA MEDIA NETWORK, LLC,   :
PA MEDIA GROUP; LANCASTER          :
NEWSPAPER, INC.; CALKINS MEDIA     :
INC.; ANDREW SEDER/THE TIMES       :
LEADER;                            :
                                   :
                Intervenors        :
                                   :
                                   :
                                   :
                                   :
PETITION OF: ANDREW SEDER/THE      :
TIMES LEADER; ASSOCIATED PRESS;    :
CALKINS MEDIA INC.; LANCASTER      :
NEWSPAPER INC.; PA MEDIA GROUP;    :
PHILADELPHIA MEDIA NETWORK, LLC;   :
POCONO MOUNTAINS MEDIA GROUP;      :
READING EAGLE COMPANY; AND         :
TIMES NEWS, LLC

PENNSYLVANIA PUBLIC UTILITY        : No. 8 MAL 2015
COMMISSION                         :
                                   :
                                   : Petition for Allowance of Appeal from the
          v.                       : Order of the Commonwealth Court
                                   :
                                   :
SCOTT KRAUS/THE MORNING CALL             :
                                         :
WNEP-TV, CHANNEL 16; TIMES               :
SHAMROCK; TIMES NEWS, LLC; THE           :
ASSOCIATED PRESS; READING                :
EAGLE COMPANY; PPL ELECTRIC              :
UTILITIES CORPORATION; POCONO            :
MOUNTAIN MEDIA GROUP;                    :
PHILADELPHIA MEDIA NETWORK, LLC,         :
PA MEDIA GROUP; LANCASTER                :
NEWSPAPER, INC.; CALKINS MEDIA           :
INC.; ANDREW SEDER/THE TIMES             :
LEADER;                                  :
                                         :
                   Intervenors           :
                                         :
                                         :
                                         :
                                         :
PETITION OF: SCOTT KRAUS/THE             :
MORNING CALL; ASSOCIATED PRESS;          :
CALKINS MEDIA INC.; LANCASTER            :
NEWSPAPER INC.; PA MEDIA GROUP;          :
PHILADELPHIA MEDIA NETWORK, LLC;         :
POCONO MOUNTAINS MEDIA GROUP;            :
READING EAGLE COMPANY; AND               :
TIMES NEWS, LLC


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      (1)   Is a substantial issue of first impression presented here requiring review
            by the Supreme Court regarding the scope of a public records access
            statute other than the Right to Know Law, 66 Pa. C.S.A. §335(d) of the
            Public Utility Code, when that statute was incorrectly narrowly construed
            by the Commonwealth Court and then subjected to inapplicable Right to
            Know Law exemption analysis resulting in a denial of access to public
            records?


                         [7 MAL 2015 and 8 MAL 2015] - 2
(2)   Does the decision of the panel of the Commonwealth Court conflict
      directly with a prior en banc decision of the Commonwealth Court
      regarding the public nature of and public access to government records
      under other state laws like §335(d) of the Public Utility Code?
(3)   Should review be granted here on the issue of substantial public
      importance presented as the Commonwealth Court's holding below will
      have a significant detrimental impact on public access to documents
      involved in the investigations of the Public Utility Commission and
      resulting settlements with offending utilities to which the legislature sought
      to provide broad access by enacting §335(d)?




                    [7 MAL 2015 and 8 MAL 2015] - 3